DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aben et al (Pub. No.: US 2015/0131886) in view of Manstrometal (Pub. No.: US 2010/0234698)
Regarding claims 1, 7, Aben et al disclose an image processing apparatus comprising: processing circuitry configured to:
acquire a contrast X-ray image of a subject and sequentially acquire a plurality of X-ray fluoroscopic images of the subject [see abstract, 0019-0020,0038-0039,0047-0048,0052-0053, claim 1 and figs 5-6] by disclosing wherein at least one angiography image is a fluoroscopic image, i.e. it is obtained without contrast agents [see claim 4,0019-0020, 0052, abstract];

specify a position on the contrast X-ray image that corresponds to the position of the pressure sensor [see 0038-0039, 0058,0013 and figs 5-6].
Aben et al disclose the angiography images are typically bi-dimensional X-ray images obtained, with or without contrast agents, when the intravascular device is in its start of examination position, i.e. it has been placed in the vessel of interest to perform intravascular imaging during pull back of the same [see 0052] and the second X-ray image is a fluoroscopic image of the intravascular device inserted in the vessel to avoid the use of additional contrast agent [see 0052] and FFR will result in a number of values representing the local pressure at each position during the pullback [see 0047].
Aben et al don't disclose display the contrast X-ray image in which each position inside a blood vessel is color-coded with different colors corresponding to values of indicator relating to blood flow-derived from output of the pressure sensor.
Nonetheless, Manstrom et al disclose calculating FFR (indicator), providing a visual indication of the calculated FFR value, or may provide other visual cues (e.g., providing a color-coded indication of the severity of a stenotic lesion, such as a red indicator for FFR values less than 0.75, and a green indicator for FFR values equal to or greater than 0.75, as possible examples) [see 0086-0087, 0094, 0117, fig 17].  As disclosed herein, since the color coding is for indication of the severity of a stenotic lesion [see 0086] which is located inside a region of a blood vessel.
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Aben et al and Manstrom et al by displaying a mark indicating an indicator derived from output of the pressure sensor on the acquisition image in a 

Regarding claim 2, Aben et al disclose specify positions on the contrast X-ray image acquired before the plurality of X-ray fluoroscopic images that correspond to positions of the pressure sensor specified in the plurality of X-ray fluoroscopic images [see 0036,0067, claim 10].
Aben et a I don't disclose display the contrast X-ray image in which each position of a blood vessel is color-coded with different colors corresponding to values of indicator relating to blood flow-derived from output of the pressure sensor.
Nonetheless, Manstrom et al disclose calculating FFR (indicator), providing a visual indication of the calculated FFR value, or may provide other visual cues (e.g., providing a color-coded indication of the severity of a stenotic lesion, such as a red indicator for FFR values less than 0.75, and a green indicator for FFR values equal to or greater than 0.75, as possible examples) [see 0086-0087, 0094, 0117, fig 17].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Aben et al and Manstrom et al by displaying a mark indicating an indicator derived from output of the pressure sensor on the acquisition image in a superimposed manner; in order to make better therapy decisions [see 0010, Manstrom et al] and to prompt the operator to make a therapy decision [see 0106, Manstrom et al].

Regarding claim 5, Aben et al disclose an X-ray diagnostic apparatus comprising: 
processing circuitry configured to:
acquire a contrast X-ray image of a subject and sequentially acquire a plurality of X-ray fluoroscopic images of the subject [see abstract, 0019-0020,0038-0039,0047-0048, 0052-0053, claim 

specify a position of a pressure sensor (intravascular catheter wire/transvascular transducer) that is inserted into the subject from each of the plurality of X-ray fluoroscopic images [see abstract, 0019, 0038-0039, 0058, 0078 and figs 5-6];
and specify a position on the contrast X-ray image that corresponds to the position of the pressure sensor [see 0038-0039,0058, 0013 and figs 5-6].
Aben et al disclose the angiography images are typically bi-dimensional X-ray images obtained, with or without contrast agents, when the intravascular device is in its start of examination position, i.e. it has been placed in the vessel of interest to perform intravascular imaging during pull back of the same [see 0052] and the second X-ray image is a fluoroscopic image of the intravascular device inserted in the vessel to avoid the use of additional contrast agent [see 0052] and FFR will result in a number of values representing the local pressure at each position during the pullback [see 0047].
Aben et al don't disclose display the contrast X-ray image in which each position of a blood vessel is color-coded with different colors corresponding to values of indicator relating to blood flow-derived from output of the pressure sensor.
Nonetheless, Manstrom et al disclose calculating FFR (indicator), providing a visual indication of the calculated FFR value, or may provide other visual cues (e.g., providing a color-coded indication of the severity of a stenotic lesion, such as a red indicator for FFR values less than 0.75, and a green indicator for FFR values equal to or greater than 0.75, as possible examples) [see 0086-0087, 0094,0117, fig 17].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Aben et al and Manstrom et al by displaying a mark indicating 
Regarding claim 6, Aben et al disclose sequentially acquire the plurality of X-ray fluoroscopic images when the pressure sensor is being drawn out [see abstract, 0017-0018,0068] by disclosing intravascular images are in the form of a sequence of images obtained from an intravascular imaging device which is pulled back through a vessel [see abstract, 0068].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aben et al (Pub. No.: US 2015/0131886) in view of Manstrom et al (Pub. No.: US 2010/0234698) as applied to claim 1 above and further in view of Huennekens et al Pub. No.: US 2006/0241465)
Regarding claim 3, Aben et al, Manstrom et al don't disclose accept an operation for adjusting the position on the contrast X-ray image.
Nonetheless, Huennekens et al disclose the marker artifact can be automatically adjusted (both size and position) on the superimposed image frames to correspond to the approximate position of the transducers [see 0046].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Aben et al, Manstrom et al and Huennekens et al by accepting an operation for adjusting the position on the contrast X-ray image; to correspond to the approximate position of the transducers [see 0046].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aben et al (Pub. No.: US 2015/0131886) in view of Manstrom et al (Pub. No.: US 2010/0234698) as applied to claim 1 above  as applied to claim 3 above and further in view of Auvray et al (Pub. No.: US 2015/0179148),
Regarding claim 4, Aben et al, Manstrom et al and Huennekens et al don't disclose accept the operation on a blood vessel core line extracted from the blood vessel included in the contrast X-ray image.
Nonetheless, Auvray et al disclose accept the operation on a blood vessel core line (roadmap) extracted from the blood vessel included in the contrast X-ray image [see 0035,0037, 0039,0042, 0060] by disclosing a road map is a digital mage whose pixel information is indicative to or is capable of showing the outlines of silhouette of the vasculature's footprint [see 0035].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Aben et al, Manstrom et al, Huennekens et al and Auvray et al by accepting the operation on a blood vessel core line extracted from the blood vessel included in the contrast X-ray image; so that the dye or contrast agent furnishes opacity to the otherwise invisible vascular structure [see 0035, Auvray et al].

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
Applicant argues no teaching or suggestion is offered by Manstrom of causing a display to display the contrast X-ray image in which each position inside a region of a blood vessel is color-coded with different colors corresponding to values of an indicator relating to blood flow derived from output of the pressure sensor, as is recited in Applicant’s amended Claim 1.
The examiner disagrees because Manstrom et al disclose calculating FFR (indicator), providing a visual indication of the calculated FFR value, or may provide other visual cues (e.g., providing a color-coded indication of the severity of a stenotic lesion, such as a red indicator for FFR values less than 0.75, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793